DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 07/22/2022. Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Amendments to the claims by the Applicant have been considered and addressed below. 
With respect to the Double Patenting, 35 USC § 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.

Double Patenting:
Arguments: 
On page 3 of the Office Action, claims 1-6, 8-14, and 16-18 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-6, 8-14, and 16-18 of U.S. Patent Application No. 16/599,613 now U.S. Patent No. 11,163,965. 
Applicant respectfully requests that the rejection be held in abeyance until the final scope of the claims is determined. 
Examiner response to Arguments:
Applicant's arguments regarding double patenting have been fully considered. The Examiner acknowledges the Applicant’s request to held in abeyance the Double Patenting rejection until final scope of the claims is determined. 

35 U.S.C. § 103:
Arguments: 
On page 6 of the Office Action, claims 1, 5-8, 9, 13-17, and 19-20 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Andreas Tsiartas et al. (U.S. Pat. App. Pub. 2017/0084295) hereafter "Tsiartas" and further in view of Anindya Gupta et al. (U.S. Pat. App. Pub. 2016/0049094) hereafter "Gupta." 
On page 25 of the Office Action, claims 2 and 10 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Tsiartas and Gupta, and further in view of Mary P. Czerwinski et al. (U.S. Pat. App. Pub. 2016/0063874) hereafter "Czerwinski." 
On page 27 of the Office Action, claims 3, 11, and 18 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Tsiartas, Gupta, Czerwinski and further in view of Roman Vaculin et al. (U.S. Pat. App. Pub. 2019/0348063) hereafter "Vaculin." 
On page 33 of the Office Action, claims 4 and 12 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Tsiartas, Gupta, and further in view of Richard T. Bassemir et al. (U.S. Pat. 9,792,908) hereafter "Bassemir." 
[1] Applicants respectfully traverse the rejections at least because the cited references fail to teach or suggest each and every limitation of the claimed invention. 
[2] However, in the interest of prompt prosecution, the above recited amendments have also been made to one or more of the claims to facilitate prompt prosecution. 
[3] By this Response, independent claims 1, 9, and 17 are amended. Support for the amendments is located in at least paragraphs 0041,0044, and 0046 of Applicant's originally-filed specification. Applicant respectfully submits that Tsiartas, Gupta, Czerwinski, Vaculin, with or without Bassemir, fails to teach or suggest at least each and every feature of the amended independent claims (and by extension all claims dependent thereon), as conceded by Supervising Examiner Desir during the above referenced interview.
Accordingly, the Office is respectfully requested to withdraw the rejection of all claims under 35 U.S.C. § 103. 

Independent claims 1,9, and 17 as amended:

1. (Currently Amended) A method for improving a spoken presentation of a user in real time using internet of things (loT) feedback, the method comprising: 
capturing a set of data representative of a speaking performance associated with a user, the captured set of data including an audience reaction to the speaking performance; 
analyzing the captured data by assigning a set of values to a verbal element of the speaking performance of the user, a non-verbal element of the speaking performance of the user, and a paralanguage element of the speaking performance of the user, and a verbal element, a non-verbal element, and a paralanguage element of the audience reaction to the speaking performance, to generate a speaking performance profile of the user; 
comparing the speaking performance profile of the user to a reference speaking performance profile having a set of values that indicate an optimal verbal speaking performance, non-verbal speaking performance, [[and]] paralanguage speaking performance, and audience reaction for the user; 
generating, based on the comparison, a set of performance improvement strategies for the user; 
selecting a performance improvement strategy from the set of performance improvement strategies based on an identification of an availability of a set of loT P201707076US01Page 2 of 15S/N: 16/176,551devices for delivery of at least one of the set of performance improvement strategies; and 
communicating, responsive to the captured speaking performance associated with the user, instructions to deliver the selected performance improvement strategy to the user through an output user interface of the available IoT device during the speaking performance.

Examiner response to Arguments:
 [Arguments (as labeled above):]
[1]: Applicant notes that “the cited references fail to teach or suggest each and every limitation of the claimed invention.”
However, the Examiner notes that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
[2]-[3]: Applicant notes that “in the interest of prompt prosecution, the above recited amendments have also been made to one or more of the claims to facilitate prompt prosecution” and that “Tsiartas, Gupta, Czerwinski, Vaculin, with or without Bassemir, fails to teach or suggest at least each and every feature of the amended independent claims.”
The Examiner notes that Applicant’s arguments with respect to the rejection of independent claims 1, 9, and 17 under Tsiartas et al. and Gupta et al. have been fully considered and considers the rejection as moot in view of a new ground of rejection as a result of the amendment.. 
Please see details below for rejection further in view of Bassemir et al. (US 9792908 B1) and Shaw et al. (US 20170134803 A1).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-14, and 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, and 16-18 of U.S. Patent No. US 11163965 B2 in view of Shaw; Venson et al. (US 20170134803 A1). 
The claims of the issued patent are similar in scope than that of the instant application. However, the claims of the issued patent (U.S. Patent No. US 11163965 B2) does not explicitly teach wherein the method further comprises:
the captured set of data including an audience reaction to the speaking performance
analyzing the captured data by assigning a set of values to a verbal element, a non-verbal element, and a paralanguage element of the audience reaction to the speaking performance
comparing the speaking performance profile of the user to audience reaction 

Shaw et al. does teach wherein the method further comprises:
the captured set of data including an audience reaction to the speaking performance (see [0010]: “The method can include obtaining, by the system, sensor data captured from a sensor device in proximity to the audience, where the sensor data is indicative of a sensed audience reaction to the first segment of the content, and where the sensed audience reaction comprises a sensed volume and a sensed audio reaction context.”)
analyzing the captured data by assigning a set of values to a verbal element, a non-verbal element, and a paralanguage element of the audience reaction to the speaking performance (see [0019]: “System 100 enables comparing an expected audience reaction with a sensed audience reaction to determine a level of interest or a change in the level of interest for a particular segment of the content being presented so that a content adaptation can be performed. The comparison can be performed by various devices, such as by the media processor 106 and/or the network server 130. As explained above, the expected and sensed audience reactions can be characterized in various ways, including audio volume [i.e., paralanguage element], spoken words [i.e., verbal element], sounds, movement [i.e., non-verbal element] and so forth.”)
comparing the speaking performance profile of the user to audience reaction see [0019]: “System 100 enables comparing an expected audience reaction with a sensed audience reaction to determine a level of interest or a change in the level of interest for a particular segment of the content being presented [i.e., speaking performance] so that a content adaptation can be performed. The comparison can be performed by various devices, such as by the media processor 106 and/or the network server 130. As explained above, the expected and sensed audience reactions can be characterized in various ways, including audio volume [i.e., paralanguage element], spoken words [i.e., verbal element], sounds, movement [i.e., non-verbal element] and so forth.”) 

U.S. Patent No. US 11163965 B2 in view of Shaw; Venson et al. (US 20170134803 A1) are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. US 11163965 B2 to incorporate the teachings of Shaw; Venson et al. (US 20170134803 A1) of  captured set of data including an audience reaction to the speaking performance and analyzing the captured data by assigning a set of values to a verbal element, a non-verbal element, and a paralanguage element of the audience reaction to the speaking performance which provides the benefit of enabling the comparison of expected audience reactions with sensed audience reactions to determine a level of interest or a change in the level of interest for a particular segment of the content being presented so that a content adaptation can be performed ([0019] of Shaw et al.).



Please see the claim mapping as well as the claim mappings for the individual claims in the tables below.
Instant Application
Issued Patent
Claim mapping
1
1
2
2
3
3
4
4
5
5
6
6
8
8
9
9
10
10
11
11
12
12
13
13
14
14
16
16
17
17
18
18
Instant Application

Issued Patent (US 11163965 B2)

Claim 1:
Claim 1:
 A method for improving a spoken presentation of a user in real time using internet of things (loT) feedback, the method comprising:
 A method for improving a group discussion among a plurality of users in real time using internet of things (loT) feedback, the method comprising:
capturing a set of data representative of a speaking performance associated with a user, the captured set of data including an audience reaction to the speaking performance;
capturing a set of data representative of the discussion between the plurality of users;
analyzing the captured data by assigning a set of values to a verbal element of the speaking performance of the user, a non-verbal element of the speaking performance of the user, and a paralanguage element of the speaking performance of the user, and a verbal element, a non-verbal element, and a paralanguage element of the audience reaction to the speaking performance, to generate a speaking performance profile of the user;
analyzing the captured data for a discussion dynamic between at least two users of the plurality of users, the analyzing comprising assigning a set of values to a verbal element of the discussion, a non-verbal element of the discussion, and a paralanguage element of the discussion, to generate a profile of the discussion, the discussion profile comprising a participation profile for each of the at least two users;
comparing the speaking performance profile of the user to a reference speaking performance profile having a set of values that indicate an optimal verbal speaking performance, non-verbal speaking performance, and paralanguage speaking performance, and audience reaction for the user;
comparing at least one of the participation profiles in the discussion profile to a reference participation profile having a set of values that indicate an optimal verbal discussion, non-verbal discussion, and paralanguage discussion;
generating, based on the comparison, a set of performance improvement strategies for the user;
generating, based on the comparison, a set of discussion participation improvement strategies for at least one of the plurality of users;
selecting a performance improvement strategy from the set of performance improvement strategies based on an identification of an availability of a set of loT devices for delivery of at least one of the set of performance improvement strategies;
selecting a discussion participation improvement strategy from the set of discussion participation improvement strategies based on an identification of an availability of a set of loT devices for delivery of at least one of the set of discussion participation improvement strategies; 
and communicating, responsive to the captured speaking performance associated with the user, instructions to deliver the selected performance improvement strategy to the user through an output user interface of the available IoT device during the speaking performance.
and communicating, responsive to the captured discussion between the plurality of users, instructions to deliver the selected discussion participation improvement strategy to the at least one of the plurality of users through an output user interface of the available IoT device during the discussion.
*Note: Differences between instant application and issued patent are underlined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-8, 9, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas; Andreas et al. (US 20170084295 A1; hereinafter referred to as Tsiartas et al.) and further in view of Gupta; Anindya et al. (US 20160049094 A1; hereinafter referred to as Gupta et al.), Bassemir; Richard T. et al. (US 9792908 B1; hereinafter referred to as Bassemir et al.), and Shaw; Venson et al. (US 20170134803 A1; ; hereinafter referred to as Shaw et al.). 

As to independent claim 1, Tsiartas et al. teaches a method for improving a spoken presentation of a user in real time using internet of things (loT) feedback (see ¶ [0018 and 0020]: “[0018] The disclosed technologies improve the state of the art by providing, among other things, a flexible, adaptable, real-time speech analytics system architecture. The disclosed platform enables the efficient creation and deployment of domain-specific or multi-purpose speech analytics applications, including real-time or interaction-time speech-based analytics systems and methods for detecting various aspects of a speaker's state in accordance with the requirements of a particular domain or application. [0020] Implementations of the disclosed technology may include: call center analytics; intelligent, personalized, and context-aware human-computer and human-robot voice-based interaction; driver safety; entertainment; medical triage, diagnosis and monitoring; self-monitoring; self-improvement; education; training; intelligence (e.g., filtering); audio media search; social trend analysis; motivational interviewing; sentiment analysis; advertising; commentary (e.g., sports or video games); highlighting and segmentation; defense and government intelligence; social media analytics; mental health state monitoring; student collaboration, assessment and analytics; and various other types of applications.”), the method comprising:
capturing a set of data representative of a speaking performance associated with a user, (see ¶ [0034]: “[…] In the example, the person 102 may provide speech input 105, e.g., spoken words or expressions, which is captured by e.g., one or more microphones of the electronic device 104 and/or other microphone(s) present in the surrounding environment 103 (such as microphones of other users' mobile devices and/or Internet of Things devices).”);
analyzing the captured data by assigning a set of values to a verbal element of the speaking performance of the user, a non-verbal element of the speaking performance of the user, and a paralanguage element of the speaking performance of the user, (see ¶ [0027, 0031, 0040-0041]: “[0027] In certain implementations of the disclosed technology, a speaker state may be represented by one or more text, numerical, or alphanumeric data values. For instance, a speaker state may be indicated by a class label (e.g., “angry”) or an annotation (e.g., a tag indicating that the tagged portion of the speech is associated with a particular speaker state (e.g. “angry”). Alternatively or in addition, a speaker state may be represented by a numerical score, such as a probability or statistical likelihood that the speech features indicate a particular speaker state (e.g., “0.27 angry”). […] For example, a speaker state may be represented by a number within a pre-defined range, such as between 0 and 1, or with reference to a threshold (e.g., above or below 10). […] [0040] Each analytics engine may include a component configured to perform selective feature extraction based on criteria such as the objective of the particular analytics engine, speech context, e.g., the user's current activity and/or information about the user's physical environment. Each analytics engine or the platform more generally may include a component configured to perform automated extraction of verbal word content and/or non-verbal acoustic features/indicators from a speech signal. The analytics engine or the platform more generally may utilize verbal content extracted from the speech signal (such as words or phrases), non-verbal acoustic features/indicators (such as prosodic features and/or others), articulatory features (e.g., how the speaker's tongue moves during the speech), phonetic features, spectral features, or a combination of verbal features and non-verbal features, e.g., in the performance of a particular speech analytics task. [0041] Features extracted and analyzed by the analytics engines may be selected from different types or categories of features, such as: “low-level/static” features, e.g. pitch; calculated features, such as pitch contour; dynamic features such as speaking rate; “derived” features such as an interpretation of speaking rate as indicating “happy” or “agitated”; or “relative,” where the meaning of the feature or indicator generally involves a comparison to one or more previously-obtained speech analytics of a particular user (such as a comparison of the user's current speech-based analytics to the user's previously measured analytics, which may indicate a change in the user's state over a period of time), or a comparison to a population of users, e.g., a comparison of the user's particular analytics to a set of analytics that are representative of a selected reference demographic such as age, gender, language fluency, etc.” Here, speech analytics of a particular user is interpreted as analogous to the user performance profile.);
comparing the speaking performance profile of the user to a reference speaking performance profile having a set of values that indicate an optimal verbal speaking performance, non-verbal speaking performance, and paralanguage speaking performance , (see ¶ [0041 and 0047]: “[0041] Features extracted and analyzed by the analytics engines may be selected from different types or categories of features, such as: “low-level/static” features, e.g. pitch; calculated features, such as pitch contour; dynamic features such as speaking rate; “derived” features such as an interpretation of speaking rate as indicating “happy” or “agitated”; or “relative,” where the meaning of the feature or indicator generally involves a comparison to one or more previously-obtained speech analytics of a particular user (such as a comparison of the user's current speech-based analytics to the user's previously measured analytics, which may indicate a change in the user's state over a period of time), or a comparison to a population of users, e.g., a comparison of the user's particular analytics to a set of analytics that are representative of a selected reference demographic such as age, gender, language fluency, etc. [0047] […] Certain implementations of the device, system, or computer program product can compare a current set of speech-derived speaker state indicators to indicators derived from the speaker's previous speech instances or speech session(s), e.g., the indicators that are output can be measured relative to a reference model, where the reference model may be personalized to the user, or designed to detect a certain condition/speaker state, etc., and output data relating to the comparison (e.g., an indication of direction of change of an aspect of the speaker's state, such as increasing or decreasing agitation).”);
Tsiartas et al. further teaches a set of loT devices for delivery of at least one of the set of performance improvement strategies (see ¶ [0018, 0020, and 0124-0125]: “[0018] The disclosed technologies improve the state of the art by providing, among other things, a flexible, adaptable, real-time speech analytics system architecture. The disclosed platform enables the efficient creation and deployment of domain-specific or multi-purpose speech analytics applications, including real-time or interaction-time speech-based analytics systems and methods for detecting various aspects of a speaker's state in accordance with the requirements of a particular domain or application. [0020] Implementations of the disclosed technology may include: call center analytics; intelligent, personalized, and context-aware human-computer and human-robot voice-based interaction; driver safety; entertainment; medical triage, diagnosis and monitoring; self-monitoring; self-improvement; […]. [0124] FIG. 8 is a block diagram illustrating an example of a networked system 800 in which embodiments of the disclosed technology may be implemented. In the example, the system 800 includes a network 802 such as the Internet, an intranet, a home network, or any combination thereof. Traditional computing devices such as a desktop computer 804 and laptop computer 806 may connect to the network 802 to communicate with each other or with other devices connected to the network. [0125] The networked system 800 also includes three mobile electronic devices 808-812. Two of the mobile electronic devices, 808 and 810, are mobile communications devices such as cellular telephones or smart phones. The third mobile electronic device, 812, is a handheld device such as a personal data assistant (PDA) or tablet device. Any or all of the devices 804-812 may interact directly or indirectly with each other. A server 813 may manage and/or otherwise interact with any or all of the devices 804-812 over the network 802.”).

However, Tsiartas et al. does not explicitly teach wherein the method further comprises:
generating, based on the comparison, a set of performance improvement strategies for the user .
selecting a performance improvement strategy from the set of performance improvement strategies based on an identification of an availability of a set of loT devices for delivery of at least one of the set of performance improvement strategies; and
communicating, responsive to the captured speaking performance associated with the user, instructions to deliver the selected performance improvement strategy to the user through an output user interface of the available IoT device during the speaking performance
the captured set of data including an audience reaction to the speaking performance
analyzing the captured data by assigning a set of values to a verbal element, a non-verbal element, and a paralanguage element of the audience reaction to the speaking performance, 
comparing the speaking performance profile of the user to audience reaction 

Gupta et al. does teach wherein the method further comprises:
generating, based on the comparison, a set of performance improvement strategies for the user (see ¶ [0083 and 0112]: “[0083] Each analysis engine 150-158 of speech analysis engine 110 outputs features as user 10 performs a presentation. When a presentation feature is detected, such as a pause in speaking, usage of a certain word, or a break in eye contact, a result signal is generated by a respective analysis engine 150-158. Application 100 captures the features and performs further analysis to determine overall scores and ratings of the performance, generate tips and suggestions, and provide real-time feedback. Application 100 captures the results and outputs of analysis engines 150-158, and analyzes the results based on predetermined metrics and thresholds. [0112] Alert or notification 262 indicates when a metric is outside of a threshold goal. In FIG. 12d, user 10 is going faster than a goal set by application 100 for the user. Application 100 uses notification 262 to alert user 10 to pay attention to the pace of the presentation and slow down a bit to meet the goal. Other notifications are possible for any reason that application 100 may find use in communicating with user 10 during a presentation. Notifications 262 are used to alert user 10 when time for the presentation is running out, when the user is moving around too much, or when the user needs to smile more.” Here, the set of performance improvement strategies is interpreted as analogous to the metrics outside threshold goals (e.g., pace, time, body movement, facial expression).);
selecting a performance improvement strategy from the set of performance improvement strategies based on an identification of an availability (see ¶ [0030, 0074-0076, 0081, 0102, and 0106]: “Computer system 20 includes a central processing unit (CPU) 22, mass storage or hard drive 24 coupled to be read from and written to by the CPU, random access memory (RAM) 26 coupled to be used by the CPU as temporary data storage, input peripherals 28 used to capture a performance of the user, communication port 30 used to communicate over a network using communication link 32, and a graphics display or monitor 34. [0074] Behavior analysis engine 154 receives a video stream of user 10 performing a presentation. The video feed is received by application 100 from camera 142 and routed to behavior analysis engine 154. Behavior analysis engine 154 looks at the behavior of user 10 while presenting the speech. Body movement, posture, gestures, facial expression, and eye contact are all analyzed. […] [0075] Other peripheral devices may supplement the information received from camera 142. In one embodiment, user 10 wears wrist-bands or another peripheral that monitors the position of the user's hands relative to her body and reports hand movements to behavior analysis engine 154. […]. [0076] The facial expression of user 10 is monitored to generate a feature when the user does not maintain a desirable facial expression. User 10 should maintain a happy and positive facial expression in most situations, but other facial expressions may be desirable when discussing a negative opinion or relating a harrowing anecdote. Behavior analysis engine 154 also helps monitor for nervous tics or other behavioral anomalies of user 10, such as randomly sticking out the tongue for no reason or blinking in an unsightly manner, by outputting those presentation features to application 100. [0106] FIGS. 12a-12e illustrate user 10 giving a simulated presentation using application 100. In the embodiment of FIGS. 12a-12d, a large flat-screen television is used for the presentation. In the embodiment of FIG. 12f, a virtual reality headset is used. In other embodiments, other types of screens, such as projectors, phones, tablets, or computer monitors, are used. [0112] Alert or notification 262 indicates when a metric is outside of a threshold goal. In FIG. 12d, user 10 is going faster than a goal set by application 100 for the user. Application 100 uses notification 262 to alert user 10 to pay attention to the pace of the presentation and slow down a bit to meet the goal. Other notifications are possible for any reason that application 100 may find use in communicating with user 10 during a presentation. Notifications 262 are used to alert user 10 when time for the presentation is running out, when the user is moving around too much, or when the user needs to smile more.”) of a set of loT devices for delivery of at least one of the set of performance improvement strategies (disclosed by Tsiartas et al., see ¶ [0018, 0020, and 0124-0125] of Tsiartas et al. above); and
 communicating, responsive to the captured speaking performance associated with the user, instructions to deliver the selected performance improvement strategy to the user through an output user interface of the available IoT device during the speaking performance (see ¶ [0106 and 0112]: “[0106] FIGS. 12a-12e illustrate user 10 giving a simulated presentation using application 100. In the embodiment of FIGS. 12a-12d, a large flat-screen television is used for the presentation. In the embodiment of FIG. 12f, a virtual reality headset is used. In other embodiments, other types of screens, such as projectors, phones, tablets, or computer monitors, are used. [0112] Alert or notification 262 indicates when a metric is outside of a threshold goal. In FIG. 12d, user 10 is going faster than a goal set by application 100 for the user. Application 100 uses notification 262 to alert user 10 to pay attention to the pace of the presentation and slow down a bit to meet the goal. Other notifications are possible for any reason that application 100 may find use in communicating with user 10 during a presentation. Notifications 262 are used to alert user 10 when time for the presentation is running out, when the user is moving around too much, or when the user needs to smile more.”).  
Tsiartas et al. and Gupta et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsiartas et al. to incorporate the teachings of Gupta et al. of  generating, based on the comparison, a set of performance improvement strategies for the user; selecting a performance improvement strategy from the set of performance improvement strategies based on an identification of an availability of a device for delivery of at least one of the set of performance improvement strategies; and communicating, responsive to the captured speaking performance associated with the user, instructions to deliver the selected performance improvement strategy to the user through an output user interface of the available device during the speaking performance which provides the benefit of helping the user develop and improve presentation skills ([0054] of Gupta et al.).

However, Tsiartas et al. in combination with Gupta et al. do not explicitly teach wherein the method further comprises:
the captured set of data including an audience reaction to the speaking performance
analyzing the captured data by assigning a set of values to a verbal element, a non-verbal element, and a paralanguage element of the audience reaction to the speaking performance, 
comparing the speaking performance profile of the user to audience reaction 

Bassemir et al. does teach wherein the method further comprises:
the captured set of data including an audience reaction to the speaking performance (see Col. 2, lines 25-33: “Audio sensing device 110 is configured to capture or record a user's speech delivery and in some aspects a reaction of an audience to the user's speech delivery. In some aspects, the captured or recorded data may be stored in a memory 114 of audio sensing device 110 as audio speech data 118. In some aspects, the captured or recorded data may be transmitted directly to computing device 140 or analysis engine 160 without being stored by audio sensing device 110”)
comparing the speaking performance profile of the user (i.e., taught by Tsiartas above) to audience reaction (see Col. 2, lines 25-33 citation as in limitation above and Col. 7, lines 40-43: “(37) In some aspects, the analysis may determine what percentage of time during the speech delivery included feedback or a reaction from the audience as compared to the user speaking.”)

Tsiartas et al. in combination with Gupta et al and Bassemir et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsiartas et al. in combination with Gupta et al. to incorporate the teachings of Bassemir et al. of captured set of data including an audience reaction to the speaking performance which provides the benefit of presenting an analysis of whether the user is presenting information to the audience or engaging the audience in a conversation (Col. 7, lines 20-39 of Bassemir et al.).

However, Tsiartas et al. in combination with Gupta et al and Bassemir et al. do not explicitly teach wherein the method further comprises:
analyzing the captured data by assigning a set of values to a verbal element, a non-verbal element, and a paralanguage element of the audience reaction to the speaking performance, 

Shaw et al. does teach wherein the method further comprises:
analyzing the captured data by assigning a set of values to a verbal element, a non-verbal element, and a paralanguage element of the audience reaction to the speaking performance (see [0019]: “System 100 enables comparing an expected audience reaction with a sensed audience reaction to determine a level of interest or a change in the level of interest for a particular segment of the content being presented so that a content adaptation can be performed. The comparison can be performed by various devices, such as by the media processor 106 and/or the network server 130. As explained above, the expected and sensed audience reactions can be characterized in various ways, including audio volume [i.e., paralanguage element], spoken words [i.e., verbal element], sounds, movement [i.e., non-verbal element] and so forth.”)

Tsiartas et al. in combination with Gupta et al and Bassemir et al. and Shaw et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsiartas et al. in combination with Gupta et al and Bassemir et al. to incorporate the teachings of Shaw et al. of analyzing the captured data by assigning a set of values to a verbal element, a non-verbal element, and a paralanguage element of the audience reaction to the speaking performance  which provides the benefit of enabling the comparison of expected audience reactions with sensed audience reactions to determine a level of interest or a change in the level of interest for a particular segment of the content being presented so that a content adaptation can be performed ([0019] of Shaw et al.).

As to independent claim 9, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. teach the limitations as in claims 1 above. 
Tsiartas et al. further teaches a computer system for improving a spoken presentation of a user in real time using internet of things (loT) feedback (see ¶ [0018 and 0020] citation as in claim 1), the computer system comprising:
a memory medium comprising program instructions (see ¶ [0039]: “[0039] In certain embodiments, the speech analytics system 106 is implemented in an apparatus, which may include one or more computing devices, each of which include at least memory, e.g., non-transitory machine readable storage media (such as random access memory and/or read only memory), a processor (e.g., one or more microprocessors), at least one input device (such as a microphone), and at least one output device (such as a speaker and/or display). Such apparatus may include a signal preprocessing component, e.g., a subsystem or module, configured to enable real-time/interaction-time analytics such as speech signal segmentation, speech activity detection, etc. The apparatus may also include a library of analytics engines, where each analytics engine may be configured, e.g., executable by a processor, to provide as output a different type of speaker state indicator.”);
a bus coupled to the memory medium (see ¶ [0039] citation as in previous limitation and [0056]: “[0056] In certain embodiments, the speech analytics platform may be implemented as a set of instructions embodied in one or more non-transitory computer readable media, e.g., where the instructions are executable by one or more processors (such as microprocessors, controllers, and/or application specific integrated circuits). For instance, the speech analytics platform may be implemented on a single computing device (such as a server, desktop, mobile or wearable computing device) or using a combination of devices (such as a mobile or wearable device in communication with one or more server computers over a communications network, e.g., the Internet). The various modules and components of the speech analytics platform may be implemented in computer software, firmware, hardware, or a combination of hardware, firmware, and/or software.”); and
a processor, for executing the program instructions, coupled to an loT public speaking coach engine via the bus that when executing the program instructions (see ¶ [0039] citation as in previous limitation and [0056] as in previous limitations) causes the system to: [perform the instructions disclosed in claim 1].

As to independent claim 17, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. teaches the limitations as in claims 1 above. 
Tsiartas et al. further teaches a computer program product for improving a spoken presentation of a user in real time using internet of things (loT) feedback(see ¶ [0018 and 0020] citation as in claim 1, ¶ [0039 and 0056] citation as in claim 9 above, and ¶[0047]: “In certain embodiments, an electronic device, system, or computer program product may be configured using the techniques and technologies described herein to provide as output real-time or interaction-time speech-derived speaker state analytics data.”), 
the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device (see ¶ [0018 and 0020] citation as in claim 1, ¶ [0039 and 0056] citation as in claim 9 above, and ¶[0047] as in previous limitation), to: [perform the instructions disclosed in claim 1].

Regarding claims 4 and 12, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. teaches the limitations as in claims 1 and 9 above.
Bassemir et al. further teaches the method further comprising:
detecting an audience reaction to the speaking performance associated with the user (see Col. 2, lines 25-33: “Audio sensing device 110 is configured to capture or record a user's speech delivery and in some aspects a reaction of an audience to the user's speech delivery. In some aspects, the captured or recorded data may be stored in a memory 114 of audio sensing device 110 as audio speech data 118. In some aspects, the captured or recorded data may be transmitted directly to computing device 140 or analysis engine 160 without being stored by audio sensing device 110.”); and
generating the speaking performance profile of the user based on the detected audience reaction (see Col 5, lines 33-59 and Col. 7, lines 40-51: “In some aspects, analysis engine 160 may provide an analysis report to computing device 140 including an analysis based on the selected analysis criteria 154. The analysis report may be presented to the user on display 146 of computing device 140 and may be saved in the user profile in memory 144 of computing device 140. In some aspects the analysis report may also be stored or saved remotely, for example, in memory associated with analysis engine 160. Previously, speech analytics of a particular user is interpreted as analogous to the user performance profile. […] In some aspects, the analysis may determine what percentage of time during the speech delivery included feedback or a reaction from the audience as compared to the user speaking. In some aspects, the speech delivery may be rated, for example, on a scale of 1 to 10 for whether it was a lecture or a conversation. Any other rating may be used. Here, similarly, the user performance profile is interpreted as analogous to the user’s analysis report which is saved in the user profile.”).
Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al.  are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. to incorporate the teachings of Bassemir et al. of detecting an audience reaction to the speaking performance associated with the user and generating the speaking performance profile of the user based on the detected audience reaction which provides the benefit of presenting an analysis of whether the user is presenting information to the audience or engaging the audience in a conversation (Col. 7, lines 20-39 of Bassemir et al.).

Regarding claims 5 and 13 , Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al.teaches the limitations as in claims 1 and 9 above. 
Tsiartas et al. further teaches wherein the set of data comprises video, audio, or sensor data, 
wherein the verbal element of the speaking performance comprises a verbal element selected from the group consisting of: a spoken word, and a spoken word meaning (see ¶ [0040]: “Each analytics engine may include a component configured to perform selective feature extraction based on criteria such as the objective of the particular analytics engine, speech context, e.g., the user's current activity and/or information about the user's physical environment. Each analytics engine or the platform more generally may include a component configured to perform automated extraction of verbal word content and/or non-verbal acoustic features/indicators from a speech signal. The analytics engine or the platform more generally may utilize verbal content extracted from the speech signal (such as words or phrases), non-verbal acoustic features/indicators (such as prosodic features and/or others), articulatory features (e.g., how the speaker's tongue moves during the speech), phonetic features, spectral features, or a combination of verbal features and non-verbal features, e.g., in the performance of a particular speech analytics task.”); 
wherein the non-verbal element of the speaking performance comprises a non- verbal element selected from the group consisting of: posture, mood, use of space, and gestures (see ¶ [0040 and 0080]: “[0040] Each analytics engine may include a component configured to perform selective feature extraction based on criteria such as the objective of the particular analytics engine, speech context, e.g., the user's current activity and/or information about the user's physical environment. Each analytics engine or the platform more generally may include a component configured to perform automated extraction of verbal word content and/or non-verbal acoustic features/indicators from a speech signal. The analytics engine or the platform more generally may utilize verbal content extracted from the speech signal (such as words or phrases), non-verbal acoustic features/indicators (such as prosodic features and/or others), articulatory features (e.g., how the speaker's tongue moves during the speech), phonetic features, spectral features, or a combination of verbal features and non-verbal features, e.g., in the performance of a particular speech analytics task. [0080] […] Each of the analytics engines may also include extraction and use of verbal content and/or non-verbal acoustic features and/or indicators. These features may be selected from any of a number of different types or categories of features such as: “low-level/static,” e.g., pitch; calculated, such as pitch contour; dynamic, such as speaking rate; or “derived” such as an interpretation of speaking rate as indicating “happy” or “relative” meaning involving a comparison to a user's previously-obtained speech analytics.” Here, the group selected for the non-verbal element is interpreted to be the “mood” (e.g., “happy”).), and
wherein the paralanguage element of the speaking performance comprises a paralanguage element selected from the group consisting of: voice quality, voice rate, voice pitch, voice volume, mood, voice rhythm, voice intonation, stress, and speaking style (see ¶ [0040 and 0080] citation as in previous limiataion: Here, the group selected for the paralanguage element is interpreted to be also the “mood” (e.g., “happy”).)

Regarding claims 6 and 14, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. teaches the limitations as in claims 1 and 9 above.
Gupta et al. further teaches wherein at least one of the set of performance improvement strategies comprises a prompt, performable by an loT device, for the user to perform a designated action (see ¶ [0097, 0106 and 0112]: “[0097] User 10 does guided practice by clicking or touching button 204. In guided practice, application 100 generates a hypothetical scenario for user 10 to practice a presentation. Application 100 gives user 10 a sample topic to speak on, or gives prompts for the user to answer. User 10 responds to the prompts, or speaks on the given topic for the allowed amount of time, and then application 100 rates the presentation and gives feedback. “[0106] FIGS. 12a-12e illustrate user 10 giving a simulated presentation using application 100. In the embodiment of FIGS. 12a-12d, a large flat-screen television is used for the presentation. In the embodiment of FIG. 12f, a virtual reality headset is used. In other embodiments, other types of screens, such as projectors, phones, tablets, or computer monitors, are used.  [0112] Alert or notification 262 indicates when a metric is outside of a threshold goal. In FIG. 12d, user 10 is going faster than a goal set by application 100 for the user. Application 100 uses notification 262 to alert user 10 to pay attention to the pace of the presentation and slow down a bit to meet the goal.”), and 
wherein at least one of the set of loT devices is a device selected from the group consisting of: an audio-playing loT device, a light display loT device, a haptic loT device, and a display screen loT device see Fig. 12d and ¶ [0104, 0106 and 0111]: [0104] […] Application 100 also provides optional audible and on-screen alerts and status updates. [0106] FIGS. 12a-12e illustrate user 10 giving a simulated presentation using application 100. In the embodiment of FIGS. 12a-12d, a large flat-screen television is used for the presentation. In the embodiment of FIG. 12f, a virtual reality headset is used. In other embodiments, other types of screens, such as projectors, phones, tablets, or computer monitors, are used. [0111] FIG. 12d illustrates examples of real-time feedback 224. Application 100 displays a feature or metric graph 260 while user 10 is presenting. User 10 configures metric graph 260 to display metrics that the user is having trouble with, or wants to practice. In other embodiments, application 100 displays any metric or feature that the application determines is of importance to user 10 at a particular moment.” Here, the IoT device is selected from the group of a display screen IoT device.).
Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. to further incorporate the teachings of Gupta et al. of wherein at least one of the set of performance improvement strategies comprises a prompt, performable by an loT device, for the user to perform a designated action, and wherein at least one of the set of loT devices is a device selected from the group consisting of: an audio-playing loT device, a light display loT device, a haptic loT device, and a display screen loT device
which provides the benefit of helping the user develop and improve presentation skills ([0054] of Gupta et al.).

Regarding claims 7, 15, and 19, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. teaches the limitations as in claims 1 and 9 above.
Gupta et al. further teaches the method further comprising:
generating a public speaking performance scenario having a set of parameter constraints (see ¶[0083 and 0097]: “[0083] Each analysis engine 150-158 of speech analysis engine 110 outputs features as user 10 performs a presentation. When a presentation feature is detected, such as a pause in speaking, usage of a certain word, or a break in eye contact, a result signal is generated by a respective analysis engine 150-158. Application 100 captures the features and performs further analysis to determine overall scores and ratings of the performance, generate tips and suggestions, and provide real-time feedback. Application 100 captures the results and outputs of analysis engines 150-158, and analyzes the results based on predetermined metrics and thresholds. [0097] User 10 does guided practice by clicking or touching button 204. In guided practice, application 100 generates a hypothetical scenario for user 10 to practice a presentation. Application 100 gives user 10 a sample topic to speak on, or gives prompts for the user to answer. User 10 responds to the prompts, or speaks on the given topic for the allowed amount of time, and then application 100 rates the presentation and gives feedback.”);
communicating the public speaking performance scenario to the user (see ¶[0097]: “User 10 does guided practice by clicking or touching button 204. In guided practice, application 100 generates a hypothetical scenario for user 10 to practice a presentation. Application 100 gives user 10 a sample topic to speak on, or gives prompts for the user to answer. User 10 responds to the prompts, or speaks on the given topic for the allowed amount of time, and then application 100 rates the presentation and gives feedback.”); and
monitoring the public speaking performance of the user under the set of parameter constraints (see ¶ [0097, 0100-0103]: “[0097] User 10 does guided practice by clicking or touching button 204. In guided practice, application 100 generates a hypothetical scenario for user 10 to practice a presentation. Application 100 gives user 10 a sample topic to speak on, or gives prompts for the user to answer. User 10 responds to the prompts, or speaks on the given topic for the allowed amount of time, and then application 100 rates the presentation and gives feedback. [0100] Review performance button 208 allows user 10 to review each past practice performance to see what went right and what went wrong, review tips and feedback, or watch a performance in whole. Both guided practice and self-practice can be reviewed. Lessons are reviewed under lesson button 202, but in some embodiments can also be reviewed under review performance button 208. In addition to analysis and recordings of each past presentation user 10 has completed, application 100 presents summaries of performance trends over time. […] [0102] Physical user inputs 220 include microphone 140, camera 142, and biometric reader 144. […] The features and metrics are all recorded for future analysis, but are also routed to predictive model 176 for comparison against various thresholds contained within the predictive model. Based on how the presentation by user 10 compares to the speeches 170 that were expertly rated, application 100 generates real-time feedback during the presentation and scores and ratings for presentation after the presentation is complete.”).
Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. to further incorporate the teachings of Gupta et al. of generating a public speaking performance scenario having a set of parameter constraints; communicating the public speaking performance scenario to the user; and monitoring the public speaking performance of the user under the set of parameter constraints which provides the benefit of helping the user develop and improve presentation skills ([0054] of Gupta et al.).

Regarding claims 8, 16, and 20, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al.  teach the limitations as in claims 1, 9, and 17 above. 
Tsiartas et al. further teaches the method further comprising using a machine learning algorithm to generate the speaking performance profile of the user based on previous speaking performance interactions of the user with loT devices delivering performance improvement strategies (see ¶ [0030, 0034 0037, 0041]: “[0030] Certain implementations of the disclosed technology include systems and/or methods for tracking a speaker state by automatically extracting diverse and sophisticated speech features or “indicators” from a talker or from a conversation. Such indicators are then modeled by machine learning to predict speaker states. [0034] […]In the example, the person 102 may provide speech input 105, e.g., spoken words or expressions, which is captured by e.g., one or more microphones of the electronic device 104 and/or other microphone(s) present in the surrounding environment 103 (such as microphones of other users' mobile devices and/or Internet of Things devices).   [0037] FIG. 1 also illustrates high-level components of the speech analytics system 106. The illustrative speech analytics system 106 includes a real-time feature extraction and classification subsystem 108, one or more model(s) 110 (which may be training by applying machine learning algorithms to a set of training data), and a model training subsystem 112. […] [0041] Features extracted and analyzed by the analytics engines may be selected from different types or categories of features, such as: “low-level/static” features, e.g. pitch; calculated features, such as pitch contour; dynamic features such as speaking rate; “derived” features such as an interpretation of speaking rate as indicating “happy” or “agitated”; or “relative,” where the meaning of the feature or indicator generally involves a comparison to one or more previously-obtained speech analytics of a particular user (such as a comparison of the user's current speech-based analytics to the user's previously measured analytics, which may indicate a change in the user's state over a period of time), […]”). 

Claims 2 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas; Andreas et al. (US 20170084295 A1; hereinafter referred to as Tsiartas et al.) in combination with Bassemir; Richard T. et al. (US 9792908 B1; hereinafter referred to as Bassemir et al.), and Shaw; Venson et al. (US 20170134803 A1; ; hereinafter referred to as Shaw et al.) as in claim 1 and 9 above, and further in view of Czerwinski; Mary P. et al. (US 20160063874 A1; hereinafter referred to as Czerwinski et al.). 

Regarding claim 2, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al.  teaches the limitations as in claims 1 and 9 above.
However, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. do not explicitly teach wherein the method further comprising:
detecting a response of the user to the delivery of the selected performance improvement strategy through the output user interface of the available IoT device during the speaking performance]; and
adding the detected user response to the selected performance improvement strategy to the speaking performance profile of the user.


Czerwinski et al. does teach wherein the method further comprising:
detecting a response of the user to the delivery of the selected performance improvement strategy through the output user interface of the available IoT device during the speaking performance (see ¶ [0103-0107]: “[0107] In an embodiment, user content/activity feedback logic 204 may be configured to monitor how a user behaves in response to receiving feedback about user-generated content and to consider the user's behavior in determining whether and how to provide feedback about subsequently-generated items of user content.”); and
adding the detected user response to the selected performance improvement strategy to the speaking performance profile of the user (see ¶ [0107]: “In an embodiment, user content/activity feedback logic 204 may be configured to monitor how a user behaves in response to receiving feedback about user-generated content and to consider the user's behavior in determining whether and how to provide feedback about subsequently-generated items of user content. For example, if a user tends to ignore such feedback, then user content/activity feedback logic 204 can adaptively modify its behavior to provide less feedback or no feedback in the future. Furthermore, if a user displays a negative emotional reaction to receiving such feedback (e.g., as detected by user mental/emotional state determination logic 202) or provides explicit input indicating that he or she does not want to receive such feedback (e.g., via an options interface or a dialog with digital personal assistant 130), then user content/activity feedback logic 204 can modify its behavior accordingly to provide less feedback or no feedback in the future. User content/activity feedback logic 204 can also modify how it presents feedback (e.g., direct vs. subtle, voice vs. text, etc.) based on user behavior and/or explicit instruction.”).
Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. and Czerwinski et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. to incorporate the teachings of Czerwinski et al. of detecting a response of the user to the delivery of the selected performance improvement strategy through the output user interface of the available IoT device during the speaking performance and adding the detected user response to the selected performance improvement strategy to the speaking performance profile of the user which provides the benefit of advantageously cause the user to reconsider sending what may be an inappropriate messages ([0105] of Czerwinski et al.).

Claims 3 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas; Andreas et al. (US 20170084295 A1; hereinafter referred to as Tsiartas et al.) in combination with Bassemir; Richard T. et al. (US 9792908 B1; hereinafter referred to as Bassemir et al.), and Shaw; Venson et al. (US 20170134803 A1; ; hereinafter referred to as Shaw et al.) and Czerwinski; Mary P. et al. (US 20160063874 A1; hereinafter referred to as Czerwinski et al.), as in claims 2 and 10 above, and further in view of Vaculin; Roman et al. US 20190348063 A1; hereinafter referred to as Vaculin et al.)

Regarding claim 3, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. teaches the limitations as in claim 2 above.
However, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. and Czerwinski et al.  does not explicitly teach wherein the method further comprises:
 ranking the available set of performance improvement strategies for the user according to a historic effectiveness of each of the set of performance improvement strategies;  and
communicating, responsive to the detected response of the user to the delivery of the selected performance improvement strategy being a negative response, instructions to deliver a next best performance improvement strategy according to the ranking to one of the available IoT devices during the speaking performance

Vaculin et al. does teach wherein the method further comprises:
ranking the available set of performance improvement strategies for the user according to a historic effectiveness of each of the set of performance improvement strategies (see ¶ [0055]: “The suggestion system 120 may use the baseline information about speech and non-verbal clues to classify captured conversation data and identify suggestions for the user. The user is alerted to the individuals classification (e.g., mood) and/or provided a suggestion for driving the conversation in an efficient or useful direction. As the conversation progresses, feedback will begin to accumulate. For example, as the user provides responses to the individual, the individual may change their mood. This may be recognized in their speech and/or non-verbal reactions. Moreover, the user may use a suggestion which may produce a reaction from the individual or the user may choose to ignore the suggestion. All of these scenarios can be collected as real-time conversation data and provided back to the suggestion system 120 for continued monitoring and updating of the tracked conversation. In addition, this information is preferably provided to the learning system 130 and/or the customer database 340. For example, conversation data and feedback data may be provided to the learning system 130 to identify and construct rules around the conversations so that working suggestions can be prioritized and applied to future conversations and the overall analysis system is improved to account for past events.”); and
communicating, responsive to the detected response of the user to the delivery of the selected performance improvement strategy being a negative response, instructions to deliver a next best performance improvement strategy according to the ranking to one of the available IoT devices during the speaking performance (see ¶ [0055]: “The suggestion system 120 may use the baseline information about speech and non-verbal clues to classify captured conversation data and identify suggestions for the user. The user is alerted to the individuals classification (e.g., mood) and/or provided a suggestion for driving the conversation in an efficient or useful direction. As the conversation progresses, feedback will begin to accumulate. For example, as the user provides responses to the individual, the individual may change their mood. This may be recognized in their speech and/or non-verbal reactions. Moreover, the user may use a suggestion which may produce a reaction from the individual or the user may choose to ignore the suggestion. All of these scenarios can be collected as real-time conversation data and provided back to the suggestion system 120 for continued monitoring and updating of the tracked conversation. In addition, this information is preferably provided to the learning system 130 and/or the customer database 340. For example, conversation data and feedback data may be provided to the learning system 130 to identify and construct rules around the conversations so that working suggestions can be prioritized and applied to future conversations and the overall analysis system is improved to account for past events.”).
Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. and Czerwinski et al.  and Vaculin et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. and Czerwinski et al.  to incorporate the teachings of et al. of ranking the available set of performance improvement strategies for the user according to a historic effectiveness of each of the set of performance improvement strategies;  and communicating, responsive to the detected response of the user to the delivery of the selected performance improvement strategy being a negative response, instructions to deliver a next best performance improvement strategy according to the ranking to one of the available IoT devices during the speaking performance which provides the benefit of efficiently analyzing conversation data, provide a suggestion, receiving feedback, and improving analysis processes (¶ [0037] of Vaculin et al.).

Claims 18  is rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas; Andreas et al. (US 20170084295 A1; hereinafter referred to as Tsiartas et al.) in combination with Bassemir; Richard T. et al. (US 9792908 B1; hereinafter referred to as Bassemir et al.), and Shaw; Venson et al. (US 20170134803 A1; ; hereinafter referred to as Shaw et al.), as in claim 17 above, and further in view of Czerwinski; Mary P. et al. (US 20160063874 A1; hereinafter referred to as Czerwinski et al.) and Vaculin; Roman et al. US 20190348063 A1; hereinafter referred to as Vaculin et al.)
Regarding claim 18, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al.  teaches the limitations as in claim 17 above.
However, Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. does not explicitly teach wherein the method further comprises:
rank the available set of performance improvement strategies for the user according to a historic effectiveness of each of the set of performance improvement strategies;
detect a response of the user to the delivery of the selected performance improvement strategy through the output user interface of the available IoT device during the speaking performance;
add the detected user response to the selected performance improvement strategy to the speaking performance profile of the user; and
communicate, responsive to the detected response of the user to the delivery of the selected performance improvement strategy being a negative response, instructions to deliver a next best performance improvement strategy according to the ranking to one of the available IoT devices during the speaking performance.

Czerwinski et al. does teach wherein the method further comprising:
detect a response of the user to the delivery of the selected performance improvement strategy through the output user interface of the available IoT device during the speaking performance (see ¶ [0103-0107] citation as in claim 2);
add the detected user response to the selected performance improvement strategy to the speaking performance profile of the user  (see ¶ [0107] citation as in claim 2).
Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. and Czerwinski et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al.  to incorporate the teachings of Czerwinski et al. of detecting a response of the user to the delivery of the selected performance improvement strategy through the output user interface of the available IoT device during the speaking performance and adding the detected user response to the selected performance improvement strategy to the speaking performance profile of the user which provides the benefit of advantageously cause the user to reconsider sending what may be an inappropriate messages ([0105] of Czerwinski et al.).

Vaculin et al. does teach wherein the method further comprises:
rank the available set of performance improvement strategies for the user according to a historic effectiveness of each of the set of performance improvement strategies (see ¶ [0055] citation as in claim 3);
communicate, responsive to the detected response of the user to the delivery of the selected performance improvement strategy being a negative response, instructions to deliver a next best performance improvement strategy according to the ranking to one of the available IoT devices during the speaking performance (see ¶ [0055] citation as in claim 3).
Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. and Czerwinski et al. and Vaculin et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsiartas et al. in combination with Gupta et al., Bassemir et al. and Shaw et al. and Czerwinski et al. to incorporate the teachings of Vaculin et al. of ranking the available set of performance improvement strategies for the user according to a historic effectiveness of each of the set of performance improvement strategies;  and communicating, responsive to the detected response of the user to the delivery of the selected performance improvement strategy being a negative response, instructions to deliver a next best performance improvement strategy according to the ranking to one of the available IoT devices during the speaking performance which provides the benefit of efficiently analyzing conversation data, provide a suggestion, receiving feedback, and improving analysis processes (¶ [0037] of Vaculin et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/26/2022